*305MEMORANDUM **
Petitioners Mahibubul Karim, Nasrin Karim, Rubaiyat Karim and Bianca Karim (the “Karims”), natives and citizens of Bangladesh, petition for review of an order of the Board of Immigration Appeals (“BIA”) denying their motion to reconsider the BIA’s September 5, 2001 decision denying their request to file a late notice of appeal based on ineffective assistance of counsel. We have jurisdiction under former 8 U.S.C. § 1105a. Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review the BIA’s denial of a motion to reconsider or reopen for abuse of discretion. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). We deny the petition for review.
The Karims’ motion to reconsider was filed on June 20, 2003, almost two years after the BIA issued its final decision on September 5, 2001. See 8 C.F.R. § 1003.2(b)(2) (a motion to reconsider must be filed no later than 30 days after the date on which the final administrative decision was rendered). The Karims fail to challenge the BIA’s determination that their motion to reconsider was untimely. As such, they have waived the issue. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996) (“Issues raised in a brief that are not supported by argument are deemed abandoned.”). Because the timeliness issue is dispositive, we do not consider the Karims’ contentions regarding ineffective assistance of counsel.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.